COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                      §
                                                                    No. 08-19-00042-CV
  IN THE MATTER OF J.A.C, A                           §
  JUVENILE,                                                            Appeal from the
                                                      §
                          Appellant.                                  65th District Court
                                                      §
                                                                   of El Paso County, Texas
                                                      §
                                                                       (TC# 1800828)
                                                      §

                                              ORDER

       Juvenile J.A.C. filed an appeal from his plea of true to a juvenile delinquency charge. After

missing several deadlines to file the Appellant’s Brief in this case and stating on the record that he

would file an Anders brief with this Court by a date certain, counsel for J.A.C. has failed to file a

brief or keep this Court appraised of the status of this appeal.

       Under the circumstances, we determine that the appointment of new appellate counsel is

necessary so that this Court can receive any necessary briefing (including Anders briefing)

necessary to the resolution of this appeal. Therefore, we refer this matter to the trial court for

appointment of new counsel on appeal and order the trial court to appoint new appellate counsel.

The trial court shall forward its order of appointment to the District Clerk of El Paso County,

Texas, on or before October 19, 2020. The Court requests that District Clerk provide this Court

                                                  1
with a copy of the appointment order so that the Clerk of the Court can update the records for this

appeal. The District Clerk shall include the order appointing counsel in the supplemental clerk’s

record which is due to be filed on October 29, 2020.

       IT IS SO ORDERED THIS 29th DAY OF SEPTEMBER, 2020

                                                       PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2